               Case 1:19-cv-05998-WHP Document 47 Filed 01/07/20 Page 1 of 2



                                                    LAW OFFICES
                                   WILUAMS 8 CONNOLLY LLP
                                          725 TWELFTH STREET, N.W.

DAVID M. ZINN                           WASHINGTON, D. C. 20005-5901        EDWARD BETsIWETT WILLIAMS (1920-1988)
                                                                               PAUL R. COKHOLLY (1932-1978)
 (2(.)2) 434-^5880
                                                   (202) 434-5000
 dzinn@wc.c<)m
                                                 FAX (202) 434-5029


                                                 January 7, 2020

 Via ECF and Federal Express

 Hon. William H. Pauley III
 United States District Judge
 Daniel Patrick Moynihan United States Courthouse
 500 Pearl Street, Room 1920
 New York, NY 10007-1312

               Re:   Securities and Exchanse Commission v. Jason Smarman fNo. 19-cv-5998)

   Dear Judge Pauley,

         We represent Defendant Jason Sugarman in the above-referenced action and write pursuant
  to Your Honor’s Individual Rule of Practice III.F to identify the following motion papers filed in
  connection with Mr. Sugarman’s Motion to Dismiss the Complaint:

                                  Motion to Dismiss (November 12. 2019)

               Notice of Motion to Dismiss the Complaint               ECF No. 38

               Memorandum of Law in Support of Jason Sugarman’s        ECF No. 39
               Motion to Dismiss the Complaint

               Declaration of David M. Ziim in Support of Jason        ECF No. 40
               Sugarman’s Memorandum of Law in Support of His
               Motion to Dismiss the Complaint

               Exhibits A-C to Declaration of David M. Zinn            ECF Nos. 40-1-40-3

                            Opposition to Motion to Dismiss (December 20. 2019)

               Plaintiff Securities and Exchange Commission’s          ECF No. 42
               Memorandum of Law in Opposition to Defendant’s
               Motion to Dismiss

               Declaration of Jorge G. Temeiro                         ECF No. 43
        Case 1:19-cv-05998-WHP Document 47 Filed 01/07/20 Page 2 of 2

WILLIAMS 8 CONNOLLY LLP

 Hon. William H. Pauley III
 January 7, 2020
 Page 2


        Exhibit A to Declaration of Jorge G. Tenreiro                ECF No. 43-1

                                    Reply tJanuary 7. 2020)

        Reply Memorandum in Support of Jason Sugarman’s              ECF No. 45
        Motion to Dismiss the Complaint

        Declaration of Dayid M. Ziim in Support of Jason             ECF No. 46
        Sugarman’s Reply Memorandum

        Exhibits D-E to Declaration of Dayid M. Zinn                 ECF No. 46-1-46-2

 A courtesy copy of the Reply Memorandum and its supporting papers are enclosed with the hard
 copy of this letter.

                                                        Sincerely,



                                                        Dayid M. Zinn


 cc:    All parties (by ECF)
